DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2018 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 22, 2020.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed February 9, 2021, with respect to Claims 1-5, 7-9, 11-15 and 18-19 rejection under 35 U.S.C. §103 as being unpatentable over Hellinger et al. (U.S. Patent Application Publication 2017/0212215A1), hereinafter "Hellinger", in view of Minor et al. (U.S. Patent Application Publication 2016/0178359A1), hereinafter "Minor", have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 of claims 1-5, 7-9, 11-15 and 18-19 has been withdrawn. 
Remarks page 9, filed February 9, 2021, with respect to Claim 6 rejection under 35 U.S.C. §103 as being unpatentable over Hellinger in view of Minor as shown above for Claim 5 and further in view of Szatmary et al. (U.S. Patent Application Publication 2016/0375592A1), hereinafter "Szatmary", have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 of claim 6 has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed February 9, 2021, with respect to Claims 10, 16-17 and 20 rejection under 35 U.S.C.  §103 as being unpatentable over Hellinger in view of Minor and further in view of Aleem et al. (U.S. Patent Application Publication 2014/0299644A1), hereinafter "Aleem", have been fully considered and are persuasive.  The rejection under 35 U.S.C.  §103 of claims 10, 16-17 and 20 has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1, none of the prior art of record discloses in combination “A method”, particularly characterized by the features of “estimating, by a forward imaging system disposed in a vehicle, a vehicle height of the vehicle;
determining whether the estimated vehicle height is within a predefined height tolerance;
performing, by a radar system disposed in the vehicle, a radar alignment test to determine whether a radar device of the radar system is aligned within a predefined angular range; and
adjusting the alignment of the radar device in response to the vehicle height being within the predefined height tolerance and the radar device being misaligned”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The art on the record disclose in combination some of the features of the instant claim but fail to at least disclose “estimating, by a forward imaging system disposed in a vehicle, a vehicle height of the vehicle”.

In that the dependent claims 2-10 depend ultimately from allowable, independent claim 1, these dependent claims 2-10 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 11, none of the prior art of record discloses in combination “An alignment system”, particularly characterized by the features of “an alignment controller disposed external of a vehicle and communicably coupled to a forward imaging system and a radar system disposed in the vehicle, wherein: 
the alignment controller is configured to instruct the forward imaging system to estimate the vehicle height and the radar system to perform a radar alignment test to determine whether a radar device of the radar system is aligned, and
 the alignment controller is configured to determine the radar device is misaligned in response to the vehicle height being within a predefined height tolerance and the radar device being outside the predefined angular tolerance”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The art on the record disclose in combination some of the features of the instant claim but fail to at least disclose “the alignment controller is configured to instruct the forward imaging system to estimate the vehicle height”.

In that the dependent claims 12-17 depend ultimately from allowable, independent claim 11, these dependent claims 12-17 are allowable for, at least, the reasons for which independent claim 11 is allowable.

Regarding independent claim 18, none of the prior art of record discloses in combination “A method”, particularly characterized by the features of “instructing, by an alignment controller, a forward imaging system of a vehicle to estimate a vehicle height; 
instructing, by the alignment controller, a radar system of the vehicle to perform an alignment test to determine whether a radar device of the radar system is aligned; and
 adjusting the aim of the radar device in response to the estimated vehicle height being within a predefined height tolerance and the radar device being misaligned”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The art on the record disclose in combination some of the features of the instant claim but fail to at least disclose “instructing, by an alignment controller, a forward imaging system of a vehicle to estimate a vehicle height”.

In that the dependent claims 19-20 depend ultimately from allowable, independent claim 18, these dependent claims 19-20 are allowable for, at least, the reasons for which independent claim 18 is allowable.

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ning et al. Chinese Patent Document Publication CN203364784U teaches a gear crack self-height rapid detection system;
Enright et al. German Patent Document Publication DE102017123226A1 teaches a method for determining a critical height of a route section;
Zuo et al. Korean Patent Document Publication KR20160000495A teaches a system and a method for estimating the distance from a front vehicle;
Gieseke U.S. Patent Application Publication 2016/0171892A1 teaches a driver assistance system for a vehicle includes at least one camera disposed at the vehicle and having an exterior field of view at least in a direction of forward travel of the vehicle;
Gieseke U.S. Patent Application Publication 2013/0222592A1 teaches a vehicle clearance alert system;
Park U.S. Patent 10852392B2 teaches a self-calibration device and self-calibration method for vehicle radar;
Matsunaga et al. U.S. Patent 10625735B2 teaches a vehicle control apparatus and vehicle control method;
Voeller et al. U.S. Patent 10458811B2 teaches a calibration fixture for range finding sensors on a vehicle;
Weber et al. U.S. Patent 8994580B2 teaches sensor, adjusting method, and measuring method fora sensor;
Hayakawa U.S. Patent 9880262B2 teaches radar apparatus;
Scheschko et al. U.S. Patent 9865933B2 teaches method for calibrating a radar sensor, and radar system;
Ishimori U.S. Patent 10473760B2 teaches radar device and vertical axis-misalignment detecting method;
Treptow et al. U.S. Patent 10126410B2 teaches determination of an elevation misalignment angle of a radar sensor of a motor vehicle;
Kwon U.S. Patent 9527509B2 teaches driver convenience system and method for determining vertical angle abnormality of radar therein;
Heo et al. U.S. Patent 9823337B2 teaches apparatus and method for controlling alignment of vehicle radar;
Lu et al. U.S. Patent 8892304B2 teaches adaptive crash height adjustment using active suspensions; 
Jones et al. U.S. Patent 9182477B2 teaches vehicle radar alignment method and system;
Park et al. U.S. Patent 9523769B2 teaches alignment  method and system  for radar  of  vehicle;
Miranda U.S. Patent Application Publication 2019/0377065A1 teaches vehicle multi-radar relative phase interferometry alignment systems and methods;
Paap et al. U.S. Patent 10288721B2 teaches radar adjustment fixture and method;
Schiffmann et al. U.S. Patent 7706978B2 teaches method for estimating unknown parameters for a vehicle object detection system;
Preston et al. U.S. Patent 7337650B1 teaches system and method for aligning sensors on a vehicle;
Henrio et al. U.S. Patent 6437731B1 teaches method and device for the alignment of an automobile radar;
Schirmer et al. U.S. Patent 6363619B1 teaches method and device for adjusting a distance sensor;
Ferris et al. U.S. Patent Application Publication 2019/0079510A1 teaches end gate structure with automatic power down;
Sonn et al. U.S. Patent Application Publication 2019/0056498A1 teaches gated imaging apparatus, system and method;
Lozano et al. U.S. Patent Application Publication 2019/0188432A1 teaches dual-imaging vision system camera and method for using the same;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648